Citation Nr: 1017264	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  04-24 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 
INTRODUCTION

The Veteran had active military service from August 1973 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2007.  A transcript of the 
hearing is of record.

The case was remanded by the Board in February 2008 to obtain 
Social Security Administration (SSA) records and VA treatment 
records.  A review of the record indicates that the Board's 
directives have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's claimed stressor for her claim for PTSD has not 
been corroborated.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Merits of the Claim

The Veteran contends that she has PTSD as a result of being 
raped by two servicemen in either October or November 1973.  
The Veteran contends that she repressed the memory of the 
rape for many years.  She also contends that after the rape, 
she threw herself into her work and began drinking heavily to 
avoid thinking about it.

Law 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is 
not related to combat, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the Veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2009); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2009).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 
17, which address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).  (The Board notes that the aforementioned 
are the current provisions related to PTSD claims based on 
personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states 
that, in cases of sexual assault, development of alternate 
sources for information is critical.  There is provided an 
extensive list of alternative sources competent to provide 
credible evidence that may support the conclusion that the 
event occurred, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals.  Id.  Also of particular 
pertinence are the provision of 38 C.F.R. § 3.304(f)(3) which 
state that behavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."
Analysis

The Veteran's service treatment records (STRs) show no 
treatment for, or diagnosis of, PTSD.  Records dated in 
December 1973 show that the Veteran sought birth control as 
she was engaged.  In January 1974 she complained of abdominal 
pains and was nervous about her upcoming wedding.  

Post service medical records show that the Veteran has been 
diagnosed with PTSD since August 2002.  The Veteran contends 
that she sought psychiatric treatment in the 1970s and 1980s, 
but that those records have been destroyed.  The earliest 
treatment records in the file are dated in 1999.  VA 
treatment records dated from 1999 to 2001 do not show that 
the Veteran mentioned her contended stressor, even though she 
was treated for a panic disorder.  The Veteran did not begin 
to report the contended rape until 2002.  A VA treatment 
record dated in December 2002 reveals that the Veteran was 
suffering from PTSD due to military sexual trauma and abuse 
at the hands of her first husband.  Another VA treatment 
record also dated in December 2002 shows that the Veteran 
reported that two more rapes occurred after the first one; 
she reported that she experienced three separate rapes with 
three different men.  The Veteran's voluminous VA treatment 
records indicate that she has pseudoseizures or dissociative 
episodes during which she blacks out.  The records also show 
that the Veteran's VA treating physicians indicate that they 
found her credible with regards to her contended military 
rape.

The Veteran was afforded a VA examination in April 2003.  Her 
claims file was reviewed.  She reported that she was walking 
home one night in 1973 when two servicemen approached her and 
then took her to an isolated area and took turns raping her.  
She reported that she was scared and went back to her 
barracks, threw out her clothes, and showered.  She did not 
report the rape and did not seek medical treatment.  The 
Veteran reported that she threw herself into her work and 
started drinking heavily after work.  She reported that she 
first sought VA psychiatric treatment about five years 
earlier after her mother was shot and killed and she learned 
that her 12 year old son had been molested.  She reported 
that her first husband was abusive.  The Veteran was 
diagnosed with PTSD based on her reported history.  The 
examiner opined that it seemed at least as likely as not 
related to her military experience.  However, the examiner 
did find it notable that there appeared to be no reliable 
method of verifying the reported stressor; additionally, 
objective test results were invalid and were not useful in 
clarifying or confirming diagnosis.

A letter dated in April 2003 from a VA social worker 
indicates that the Veteran did not remember the rape until 
her son was sexually abused in 1986; the Veteran reported 
that her treating VA physicians brought out the memory.  A VA 
treatment record dated in May 2003 reveals that the Veteran 
obviously had a dissociative episode during the VA 
examination, which caused the psychometric test to be 
invalid. 

A lay statement from the Veteran's sister dated in January 
2004 indicates that the Veteran reported the rape to her in 
1975.  The statement also shows that the Veteran was afraid 
to report the incident after she mentioned something to an 
officer and was told that there was nothing they could do.

A VA treatment record dated in July 2004 indicates that it 
had been 18 years since her mother was murdered by her 
brother-in-law, who then killed himself.   A treatment record 
dated in September 2004 shows that the Veteran reported that 
she was raped by her first husband numerous times, and that 
he also physically abused her.  In April 2005, the Veteran 
also reported that during her first marriage, which lasted 
for 14 years, she was physically and sexually abused.  A VA 
treatment dated in November 2005 shows that the Veteran did 
not disclose information to VA staff while hospitalized.

A lay statement dated in October 2005 from C.H. indicates 
that she took the Veteran to the April 2003 VA examination, 
and that the Veteran was unable to fill out a form.  The 
statement also indicates that the Veteran started pacing like 
she did before she was about to go into a seizure.  A 
statement from the Veteran's brother dated in September 2009 
shows that the Veteran reported the rape to him in January 
1974.

Here, the evidence does show that the Veteran has been 
diagnosed with PTSD; the Board does not dispute that the 
Veteran has a current disability.  However, the evidence does 
not show a confirmed stressor.  The law regarding 
confirmation of an in-service stressor that is not related to 
combat is clear.  As noted above, the record must contain 
evidence that corroborates the Veteran's account as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen, supra.  The 
Board is bound by the law regarding the confirmation of an 
in-service stressor that is not related to combat.

In this case, the Board finds that the evidence is not 
sufficient to corroborate the Veteran's account as to the 
claimed stressor.  A thorough review of the claims file, 
including the Veteran's personnel records, does not show any 
evidence that corroborates the Veteran's claimed stressor.  
The Board is cognizant of the fact that for claims based on 
personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  However, a review of the 
record does not indicate other credible sources that 
corroborate the stressor.  There is no evidence such as 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and roommates, fellow service members, or clergy.  
The Board acknowledges that the Veteran did seek birth 
control in December 1973; however the record indicates that 
the Veteran sought birth control due to her engagement.  Her 
stomach pains in January 1974 were attributed to her being 
nervous due to her upcoming wedding.  

Moreover, the evidence does not show behavior changes 
following the claimed assault such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Although 
the Veteran contends that she drank heavily to forget about 
the rape, there is no evidence in her STRs regarding 
excessive alcohol use; post-service records also do not show 
any indication of alcohol abuse.  

The Board acknowledges the statements from the Veteran's 
sister and brother indicating that she reported the rape to 
them in 1975 and 1974, respectively.  However, the fact that 
these statements were not submitted until after the Veteran's 
claim was initially denied, and considering that the Veteran 
has been receiving psychiatric treatment since at least 1999, 
if not earlier, the fact that neither her sister nor her 
brother thought to bring up the alleged raped until during 
the appeal weighs against their credibility.  

While the Board also acknowledges that the VA physicians 
firmly believe that the in-service rape occurred, those 
opinions do not corroborate the Veteran's stressor, as the 
physicians made the opinions based on treatment of the 
Veteran, including the Veteran's own statements.  As 
discussed above, the Veteran's own statements, without 
corroboration, is not sufficient to confirm that a stressor 
occurred.  Therefore, the VA physicians' opinions based on 
the Veteran's statements cannot be used to corroborate the 
claimed stressor.  

Additionally, the April 2003 examiner found it notable that 
there appeared to be no reliable method of verifying the 
reported stressor; objective test results were invalid and 
were not useful in clarifying or confirming diagnosis.  In 
this regard, although a VA treatment record indicates that 
the Veteran had a dissociative episode during the examination 
which caused the psychometric test to be invalid, the author 
of that note was not present at the examination.  Moreover, 
the VA examiner did not indicate in the report that the 
Veteran had any dissociative episode.  Although the Veteran's 
friend, C.H., indicated that the Veteran had trouble filling 
out a form during the examination, that in and of itself does 
not show that the Veteran had a dissociative episode which 
caused the psychometric test to be invalid.  Moreover, there 
is no indication that the form that the Veteran was to fill 
out was the psychometric test.  The Board is not persuaded 
that the April 2003 VA examination testing was invalid due to 
the Veteran having a dissociative episode.  
The Board also finds it probative that the Veteran has also 
reported that she was abused, both physically and sexually, 
by her first husband.  The Veteran has reported several 
contended traumatic events during different times consisting 
of the alleged rape in service, abuse by her first husband, 
her mother being murdered by her brother-in-law, and her son 
being molested.  Although the Veteran has reported several 
traumatic events, the Board notes that her voluminous VA 
treatment records since 2002 focus on the alleged in-service 
stressor and make only fleeting references to her other 
reported traumatic events.  

Lastly, the Board acknowledges the copies of numerous Board 
decisions of cases where PTSD was granted due to sexual 
assault that the Veteran's husband submitted.  However, Board 
decisions are not precedential and cannot be used as the 
basis to grant service connection in this case. 

In sum, an essential requirement for service connection is 
not met, namely a finding of an in-service stressor.  See 38 
C.F.R. § 3.304(f).  The Board is sympathetic to the Veteran, 
but as noted, the Board is bound by the law and the law 
requires corroboration of stressors not related to combat.  
For the reasons set forth fully above, the Veteran's stressor 
has not been corroborated.  As the claim fails for lack of a 
credible, verified stressor, further inquiry into a nexus 
between the PTSD and the stressor is moot.  

The Board acknowledges the Veteran's belief that she has PTSD 
related to her military service.  However, there is no 
evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to etiology of a disability have 
no probative value.

The Board finds that the preponderance of the evidence is 
against the appellant's PTSD claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide. VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2002, before the AOJ's initial adjudication of the claim, and 
again in September 2006 and March 2008.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the Veteran's claim, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, post-
service medical records, Social Security Administration (SSA) 
records, and secured a VA examination in furtherance of her 
claim.  With regards to the  SSA records, her representative 
contends that the records obtained are not for the Veteran.  
The Board acknowledges that the SSA records do contain 
records for someone else.  However, the records do include 
the decision awarding the Veteran benefits, as well as the 
medical evidence in support of that decision.  Therefore, the 
Board finds that notwithstanding the records including some 
not related to the Veteran, the remainder are the Veteran's 
records.  VA has no duty to inform or assist that was not 
met.

A VA opinion with respect to the issue on appeal was obtained 
in April 2003.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted above, the Board finds that the April 2003 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


